                                                          U.S. DISTii 1c i 1 1 ·; ·,~·;--·--..,
                                                      NORTHERN DI Sm ICT OF TEXAS

               IN THE UNITED STATES DISTRICT CO)RT
                                                                 Fl LED
                FOR THE NORTHERN DISTRICT OF TE. AS
                        FORT WORTH DIVISION                  NOV 2 f, 2018
CURTIS ROSCOE STAFFORD,           §
                                  §                   CLERK, U.S. DISTRICT COURT
               Petitioner,        §                      By--~---­
                                                                   Dcputy
                                  §
v.                                §       No.   4:18-CV-935-A
                                  §
LORIE DAVIS, Director,            §
Texas Department of Criminal      §
Justice, Correctional             §
Institutions Division,            §
                                  §
               Respondent.        §

                          MEMORANDUM OPINION
                                  and
                                ORDER

     This is a purported petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 filed by petitioner, Curtis Roscoe

Stafford, a state prisoner incarcerated in the Correctional

Institutions Division of the Texas Department of Criminal Justice

(TDCJ), against Lorie Davis, director of TDCJ, respondent. After

having considered the pleadings and relief sought by petitioner,

the court has concluded that the petition should be dismissed for

lack of subject matter jurisdiction. No service has issued upon

respondent.

               I.   Factual and Procedural History

     Petitioner is serving a 22-year sentence for his February 7,

2013, conviction in the 432nd District Court, Tarrant County,

Texas, Case No. 1276266D, for aggravated sexual assault by

threat. TDCJ's Offender Information Details, available at
http://www.tdcj.texas.gov/OffenderSearch/offenderDetail. This is

petitioner's second attempt to challenge his state-court

conviction by way of a habeas petition under § 2241, versus §

2254. His first petition was properly construed as a petition

under § 2254 and petitioner was ordered to complete and return a

form § 2254 petition, which he refused or failed to do. Order,

Stafford v. Davis, No.     4:18-CV-628-A, ECF No. 5. On September 27,

2018, the prior petition was involuntarily dismissed for failure

to prosecute or follow a court order.        Id. ECF No. 8. This second

petition is virtually identical to his first.

                             II.    Discussion

       Petitioner again asserts that he brings this petition under

§   2241, not § 2254, in an apparent attempt to avoid the federal

statute of limitations.     (Pet. 1-3.) However, a prisoner may not

utilize § 2241 merely to avoid various statutory restrictions

applicable to   §   2254 actions.   See Propes v. Dist. Attorney

Office, 445 Fed. App'x 766, 767, 2011 WL 4931371, at *1 (5th Cir.

2011),   cert. denied, 566 U.S. 976 (2013); Medberry v. Crosby, 351

F.3d 1049, 1060 (11th Cir. 2003),        cert. denied, 541 U.S. 1032

(2004); Coady v. Vaughn, 251 F.3d 480,        485 (3d Cir. 2001).

      Section 2241 is a general grant of jurisdiction to issue a

writ of habeas corpus. However, "[a]uthority to grant habeas

relief to state prisoners is limited by § 2254, which specifies

the conditions under which such relief may be granted to 'a


                                     2
person in custody pursuant to the judgment of a State court.'"

Felker v. Turpin, 518 U.S. 651, 662     (1996). So while § 2241 does

grant authority to district courts to consider a state prisoner's

habeas claims, that authority is subject to the restrictions and

limitations found in the more specific statutory provisions of §

2254 in cases where the person is in custody pursuant to a state-

court judgment.   Id. at 662. Since petitioner is in custody

pursuant to a state-court conviction and judgment and challenges

the validity of his state-court conviction, the exclusive avenue

for doing so is via a habeas petition under§ 2254. See Carmona

v. Andrews, 357 F.3d 535, 537 (5th Cir. 2004).

     Because the court construed petitioner's prior federal

petition as a petition under § 2254 seemingly against his wishes,

the court may, but will not, recharacterize the instant petition

as seeking relief under§ 2254. Instead, 28      U.S.C. § 2243

authorizes a district court to summarily dismiss a frivolous

habeas-corpus petition prior to any answer or other pleading by

the government. Therefore, the court will dismiss the petition as

it does not confer jurisdiction on the court under § 2241.

                              WARNING

     Petitioner is warned that any future attempts of a similar

nature will lead to the imposition of sanctions, which may

include monetary penalties, a bar to filing any further

complaints, petitions, or motions in this court, and/or other


                                 3
impediments.

     For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C.     §   2241 be, and is hereby,

dismissed for lack of subject matter jurisdiction. The court

further ORDERS that a certificate of appealability be, and is

hereby, denied.
                        r;./~o
     SIGNED November    V'  /)
                       -~-~~-
                                 , 2018.




                                 4
